Order, Supreme Court, New York County (Laura E. Drager, J.), entered April 6, 2006, which denied defendant’s motion for a declaration that the parties’ marital residence, a rent stabilized apartment, is subject to equitable distribution, and seeking leave to have it appraised, unanimously affirmed, without costs.
Where, as here, there is no expectation that a rental apartment will be converted into a condominium or cooperative, it is not distributable property (Pulitzer v Pulitzer, 134 AD2d 84, 88-89 [1988]), and therefore need not be appraised. We have considered defendant’s other arguments and find them unavailing. Concur—Tom, J.P., Mazzarelli, Andrias, Williams and McGuire, JJ.